Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In light of the instant amendments, the 35 USC §§ 112, 1st and 2nd paragraph rejections have been withdrawn.
However, Applicant’s arguments with respect to claim(s) 1-7 and 10-20 with respect to the prior art have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 4, 6, 10-11, 13, 15-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20110173198 to Malleshaiah et al. (“Malleshaiah”).
	Regarding claim 1, Malleshaiah taught a method comprising, by one or more computer servers (“network device(s)”):


generating one or more suggestions (“mirrored recommendations”) for the first user based on the one or more social factors; sending, to the first client device, the generated suggestions comprising one or more context items (“ranked ordering” of “possible mirrored friends” wherein “[s]elected information about these possible friends may then be displayed to the user in a rank order corresponding to their associated interest indices” wherein the user “may then select to view more information about the possible friend identified in the displayed list”). (consider paragraphs 0034, 0065, and 0076)
	Regarding claim 2, Malleshaiah taught the method of Claim 1, wherein determining, for each of the one or more second users, the one or more social factors between the first user and the second user is further based on social networking information associated with the first user and the second user. (“classifying” “online user activities” into “interests” to determine “interest affinities”/”interest affinity values” “between the user” and “other users” including the use of “weighted factors”; consider paragraphs 0018, 0034, 0055, 0066, 0069, and 0072-0075) 
Regarding claim 4, Malleshaiah taught the method of Claim 1, wherein, for each of the one or more second users, the one or more network-traffic patterns associated with the first client device and the second client device are qualified based on social networking information associated with the first user and the second user. (consider paragraph 0070 regarding the use of “criteria” and “to “determine” including “statistically determining” “that a sufficient amount of online activities is to be tracked prior to making a recommendation” which may be reasonably equated to being a “qualified pattern”) (consider paragraphs 0018, 0034, 0055, 0066, 0069, and 0072-0075 regarding the “classifying” “online user activities” into “interests” to determine “interest affinities”/”interest affinity values” “between the user” and “other users” including the use of “weighted factors”) (consider paragraphs 0018, 0034, 0055, 0066, 0069, and 0072-0075 regarding the “classifying” “online user activities” into “interests” to determine “interest affinities”/”interest affinity values” “between the user” and “other users” including the use of “weighted factors”)
Regarding claim 6, Malleshaiah taught the method of Claim 1, further comprising:
determining that the first and second client devices are located at a geographic location based on cell tower triangulation, Wi-Fi positioning, or global position system (GPS) positioning. (consider paragraph 0044 regarding a “GPS transceiver” within the “client device” which “can determine the physical coordinates of client device 200 on the surface of the Earth” and also wherein the geographical location can be determined through “information” such as a “IP address”)
s 10-11, 13 and 15 recite one or more computer-readable non-transitory storage media (consider paragraph 0058 of Malleshaiah) that contain substantially the same limitations as recited in claims 1-2, 4 and 6 respectively and are also rejected under pre-AIA  35 USC § 102(e) as being anticipated by the same teachings of Malleshaiah. 
Claims 16-17 and 19 recite a system comprising one or more processors and a memory coupled to the processors comprising instructions executable by the processors (consider paragraphs 0057 and 0060 of Malleshaiah) that contain substantially the same limitations as recited in claims 1-2 and 4 respectively and are also rejected under pre-AIA  35 USC § 102(e) as being anticipated by the same teachings of Malleshaiah.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 5, 7, 12, 14, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malleshaiah in view of WO2010043241 to Lidstrom et al. (“Lidstrom”).
	Regarding claim 3, Malleshaiah taught the method of Claim 1.
Malleshaiah may be interpreted as not expressly teaching wherein, for each of the one or more second users, the one or more network-traffic patterns associated with the first client device and the second client device are qualified based on a total duration during which the first client device and the second client device have been contemporaneously connected to one or more networks, however, Malleshaiah did teach qualifying the one or more network-traffic patterns associated with the first client device and the second client device (consider paragraph 0070 regarding the use of “criteria” and “to “determine” including “statistically determining” “that a sufficient amount of online activities is to be tracked prior to making a recommendation” which may be reasonably equated to being a “qualified pattern”).
In an analogous art, Lidstrom teaches that for each of one or more users (“user terminals” among a “terminal population”; consider p. 8, lines 10-20), the one or more network-traffic patterns associated with the first client device and the second client device are qualified based on a total duration during which the first client device and the second client device have been contemporaneously connected to one or more networks. (see throughout Lidstrom regarding the “total duration of communication” at p. 10, lines 3-4, p. 12, lines 1-3, p. 13, lines 3-6 and p. 14, line 10) (consider further p. 12, line 35-p. 13 regarding the “direct” “communication relationships” that “this user terminal” “has” “with seven other user terminals” and that “in order 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the general qualifying the one or more network-traffic patterns associated with the first client device and the second client device as taught in Malleshaiah with the more specific way of qualifying network-traffic patterns associated with the first client device and the second client device by basing the qualification on a total duration during which the first client device and the second client device have been contemporaneously connected to one or more networks as taught in Lidstrom such that their combination includes every element as claimed. The Examiner finds that the teaching within Lidstrom demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 5, Malleshaiah taught the method of Claim 1, further comprising: determining that the first and second client devices are located at a geographic location. (consider paragraph 0044 regarding a “GPS transceiver” within the “client device” which “can determine the physical coordinates of client device 200 on the surface of the Earth” and also wherein the geographical location can be determined through “information” such as a “IP 
Malleshaiah may be interpreted as not expressly teaching wherein the determination is based on a contemporaneous connection to the first network, however, Lidstrom does teach making a determination (“communication relationship”) based on a contemporaneous connection to a network between a first and second client device (see throughout Lidstrom regarding the “total duration of communication” at p. 10, lines 3-4, p. 12, lines 1-3, p. 13, lines 3-6 and p. 14, line 10) (consider p. 9, lines 20-34 regarding the “collection” of “information” “about the terminal population” “from the communication networks and the service provisioning network” including “various communication parameters” including “duration of communication”, “number of communications”, and “kind of utilized communication service” and also “various service utilization parameters”) (consider further p. 12, line 35-p. 13 regarding the “direct” “communication relationships” that “this user terminal” “has” “with seven other user terminals” and that “in order to reduce the complexity of the network graph 300, only such communication relationships that exceed a predefined lower threshold (e.g. in terms of number of communications or total duration of communication) will be listed in the data set portion 204.”) (consider also further p. 13, line 35-p. 14, line 10 regarding the use of “metrics information” which are used for “quantifying an interrelation (or relationship) between the two nodes connected by the edge” which are “stored for a specific user terminal”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the general determining that the first and second client devices are located at a geographic location as taught in Malleshaiah with the more specific way of determining that the first and second client devices are located at a geographic location by 
Regarding claim 7, Malleshaiah taught the method of Claim 1.
Malleshaiah may be interpreted as not expressly teaching wherein the one or more context items generated based on the network-traffic patterns include information indicating one or more durations during which the first client device and the second client devices have been contemporaneously connected to one or more networks, however, Malleshaiah did teach the one or more context items generated based on the network-traffic patterns and also suggested that other information may be included (“ranked ordering” of “possible mirrored friends” wherein “[s]elected information about these possible friends may then be displayed to the user in a rank order corresponding to their associated interest indices” wherein the user “may then select to view more information about the possible friend identified in the displayed list” and also that “MRM 354 may also provide mirrored recommendations to a given user for other activities”) (consider paragraphs 0034, 0065, and 0076).
In an analogous art, Lidstrom teaches information indicating one or more durations during which the first client device and the second client devices have been contemporaneously connected to one or more networks (see throughout Lidstrom regarding the “total duration of communication” at p. 10, lines 3-4, p. 12, lines 1-3, p. 13, lines 3-6 and p. 14, line 10). (consider further p. 12, line 35-p. 13 regarding the “direct” “communication relationships” that “this user 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the information of the one or more context items generated based on the network-traffic patterns as taught in Malleshaiah with the more specific information of indicating one or more durations during which the first client device and the second client device have been contemporaneously connected to one or more networks as taught in Lidstrom such that their combination includes every element as claimed. The Examiner finds that the teaching within Lidstrom demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 12 and 14 recite one or more computer-readable non-transitory storage media (consider paragraph 0058 of Malleshaiah) that contain substantially the same limitations as recited in claims 3 and 5 respectively and are also rejected under 35 USC § 103(a) as being unpatentable over the same combined teachings of Malleshaiah and Lidstrom and the same rationale supporting the conclusion of obviousness. 
s 18 and 20 recite a system comprising one or more processors and a memory coupled to the processors comprising instructions executable by the processors (consider paragraphs 0057 and 0060 of Malleshaiah) that contain substantially the same limitations as recited in claims 3 and 5 respectively and are also rejected under 35 USC § 103(a) as being unpatentable over the same combined teachings of Malleshaiah and Lidstrom and the same rationale supporting the conclusion of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447